
	

113 SRES 388 ATS: Designating March 22, 2014, as “National Rehabilitation Counselors Appreciation Day”.
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 388
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Chambliss (for himself and Mr. Casey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 22, 2014, as National Rehabilitation Counselors Appreciation Day.
	
	
		
			Whereas rehabilitation counselors conduct assessments,
			 provide counseling, support families, and plan and implement
			 rehabilitation
			 programs for individuals in need of rehabilitation;
		
			Whereas the purpose of professional organizations for
			 rehabilitation counseling and education is to promote the improvement of
			 rehabilitation services available to individuals with disabilities through
			 quality education for counselors and rehabilitation research;
		
			Whereas various professional organizations have vigorously
			 advocated up-to-date education and training and the maintenance of
			 professional
			 standards in the field of rehabilitation counseling and education,
			 including—
			
				(1)
				the National
			 Rehabilitation Association;
			
				(2)
				the
			 Rehabilitation Counselors and Educators Association;
			
				(3)
				the National
			 Council on Rehabilitation Education;
			
				(4)
				the National
			 Rehabilitation Counseling Association;
			
				(5)
				the American
			 Rehabilitation Counseling Association;
			
				(6)
				the Commission on
			 Rehabilitation Counselor Certification;
			
				(7)
				the Council of
			 State Administrators of Vocational Rehabilitation; and
			
				(8)
				the Council on
			 Rehabilitation Education;
			
			Whereas, on March 22, 1983, Martha Walker of Kent State
			 University, who was President of the National Council on Rehabilitation
			 Education, testified before the Subcommittee on Select Education of the
			 Committee on Education and Labor of the House of Representatives, and was
			 instrumental in bringing the need for qualified rehabilitation counselors
			 to
			 the attention of Congress; and
		
			Whereas the efforts of Martha Walker led to the enactment
			 of laws that require rehabilitation counselors to have proper credentials,
			 in
			 order to provide a higher quality of service to those in need of
			 rehabilitation: Now, therefore, be it
		
	
		
			That the Senate—
			
				(1)
				designates March 22, 2014, as National Rehabilitation Counselors Appreciation Day; and(2)commends—
				
					(A)
					rehabilitation
			 counselors, for the dedication and hard work rehabilitation counselors
			 provide
			 to individuals in need of rehabilitation; and
				
					(B)
					professional
			 organizations, for the efforts professional organizations have made to
			 assist
			 those who require rehabilitation.
				
